Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  no such claim limitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a film forming gas supply device, which includes the claimed structure of a film forming gas supply pipe and a film forming gas supply source; an excitation device which includes the claimed structure of a discharge electrode, a film non-forming gas supply pipe and a film non-forming gas supply source; a holding device/holding member including the claimed structure comprising a tubular part (wherein tubular imparts structure); exhaust member including the claimed structure of an exhaust pipe; and a shielding member including the claimed structure of plate shaped members (wherein plate-shaped imparts structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims x
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 is/are rejected under 35 U.S.C. 102(b)(1) as being anticipated by U.S. Patent No. 4,582,720 to Yamazaki.
Regarding claims 1 and 11:  Yamazaki discloses a film forming apparatus comprising:  a reaction vessel (e.g. Fig. 1, A-C or Fig. 6, A, C, E-G) that has film forming target member (60) disposed therein and 
Regarding recitations drawn the intended use, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 2, a shielding member/plate-shaped members (10AE, 10EF and 10FG) that is provided within the reaction vessel to shield at least a portion between the reactive action region and the reaction inactive region.
With respect to claim 3, the film forming target member held by the holding member is provided between a gas supply port (gas entrance/opening into “E” and “G”) of the gas supply device and the exhaust member (gas outlet/opening leaving “E” and “G”).  See Fig. 6.
With respect to claim 4, the film forming target member held by the holding member is provided between the reactive action region within the reaction vessel and the exhaust member in “F”. 
With respect to claim 5, the holding member is a member that is provided interposed between a film forming gas supply port (25E) of the film forming gas supply device and the exhaust member and has an opening path through which the gas in the reaction vessel passes.  See Fig. 6.
With respect to claim 6, the holding member is a member that is provided to be interposed between the reaction active region within the reaction vessel and the exhaust member and has an opening part through which the gas in the reaction vessel passes.  See Fig. 6.
With respect to claims 9-10, which is drawn to the article worked upon by the apparatus, Examiner notes that the courts have ruled the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Patent Pub. No. 5055845 to Iwanaga et al.
Regarding claims 1 and 11:  Iwanaga et al. discloses a film forming apparatus comprising:  a reaction vessel (Fig. 1, 12) that has film forming target member (40) disposed therein and is capable of depositing a film having an element contained in a film forming gas as a constituent element on the film forming target member disposed therein, utilizing excitation and decomposition of a the film forming gas supplied thereto and that has a reaction active region (44) where the forming gas is capable of being excited and decomposed, and a reaction inactive region (48) that is a region continuous with the 
With respect to claim 2, the apparatus may further comprise a shielding member comprising a plate shaped member (26) that is provided within the reaction vessel and capable of shielding at least a portion between the reaction active region and the reaction inactive region.  See Figure 1 and accompanying text of translation.
With respect to claim 3, depending on the rotational position of the angle holding device/holding member/tubular part, the film forming target member held by the holding device/holding member/tubular part may be provided between a film forming gas port (24A) of the film forming gas supply port device and the exhaust member.  See Figure 1 and accompanying text of translation.
With respect to claim 4, depending on the rotational position of the holding device/holding member/tubular part the film forming target member held by the holding member is provided between the reaction active region with the reaction vessel and the exhaust member.  
With respect to claims 9-10, which are drawn to the article worked upon by the apparatus, Examiner notes that the courts have ruled the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  
Regarding recitations drawn the intended use, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. as applied to claims 1-4 and 9-11 in view of U.S. Patent Pub. No. 2018/0174803 to Zong.
Iwanaga et al. disclose the apparatus substantially as claimed and as described above.  Additionally, as can be seen in the figures various substrates may be processed by the apparatus of Iwanaga et al.
However, Iwanaga et al. fail to disclose the holding device/holding member/tubular part is provided to be interposed between a film forming gas supply port of the film forming gas supply device and the exhaust member and has an opening part through which the gas is in the reaction vessel passes.
Nevertheless, alternative methods and positions for exhausting a gas are known.  For example, in a similar film forming apparatus with rotating film forming target members, Zong discloses the provision of an exhaust pipe (11), wherein a holding device of is provided to be interposed between a film forming gas supply port of a film forming gas supply device and the exhaust member and has an opening part (spaces between substrates) through which the gas in the reaction vessel passes for the purpose of discharging gas from the apparatus (see, e.g., figures and paras. 25 and 42).
Examiner also notes the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have alternatively provided the holding device/holding member/tubular part of Iwanaga et al. interposed between a film forming gas supply port of the film forming gas supply device and the exhaust member and has an opening port through which the gas is in the reaction vessel passes in order to provide an alternative means for discharging gas from the apparatus as taught by Zong.
With respect to claim 6, as provided in modified Iwanaga et al. as described above, the holding device/holding member/tubular part is a member that is provided to be interposed between the reaction active region within the reaction vessel and the exhaust member and has an opening part through which the gas in the reaction vessel passes.  See above.
With respect to claim 8, in modified Iwanaga et al., the exhaust member is provided on an inner peripheral side surface of the holding device/holding member/tubular part.

Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive or they are moot based on the modified rejections above that address the amended claims. 
Applicant has argued that Yamazaki are completely separated by a wall and therefore chambers E and F are continuous.   Examiner disagrees and notes that the “wall” between the two chambers is openable and closable.  Thus, they are not completely separated.  Examiner also notes that the disclosed and claimed inventions disclose a wall/shielding member between the two chambers at issue.
As in the rejection above, with respect to each of Applicant’s arguments, Examiner notes that the courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KARLA A MOORE/Primary Examiner, Art Unit 1716